ITsh, J.
One is not liable,'in an action of deceit, for the expression of a mere opinion as to the solvency or credit of another, though made in writing. The statement shown by the plaintiffs to have been made by the defendant was mere matter of opinion, and was of itself sufficient to suggest inquiry on the part of the plaintiffs. If they relied upon it, they did so at their own risk.
The verdict for the defendant was demanded and the overruling of the plaintiffs’ motion for a new trial was proper, irrespectively of the alleged errors of the court in admitting evidence and in instructing the jury.

Judgment affirmed.


All the Justices concurring, except Lumpkin, jP. J., absent.